Citation Nr: 0426903	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION
The veteran served on active duty from September 1952 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

The appellant's appeal was previously before the Board in 
June 2000, April 2002, and November 2003, at which times the 
Board remanded the appeal to the RO for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration.

In September 2002, the appellant testified at a personal 
hearing which was chaired by the undersigned Veterans' Law 
Judge.  A transcript of that hearing is of record.

The Board notes that in November 1998 the RO informed the 
appellant that entitlement to Dependency and Indemnity 
Compensation could be found if the veteran was entitled to 
receive disability compensation for a service-connected 
disability rated as 100 percent disabling for 10 years prior 
to his death.  See 38 U.S.C.A. § 1318 (West 2002).  The 
appellant has on multiple occasions asserted that the veteran 
should have been entitled to a 100 percent service-connected 
disability rating at the time of his death, in that his 
multiple medical and psychiatric problems were all related to 
his military service.  The RO has not, however, adjudicated 
the issue of entitlement to Dependency and Indemnity 
Compensation pursuant to 38 U.S.C.A. § 1318.  This issue is, 
therefore, referred to the RO for any appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
she identified.

2.  The veteran died in May 1997.

3.  The cause of his death was aspiration pneumonia, which 
was due to a cerebrovascular accident.

4.  At the time of his death service connection had been 
established for the residuals of a fractured right ulna and 
the residuals of a tonsillectomy, both rated as non-
compensable.

5.  The preponderance of the probative evidence shows that a 
service-connected disability did not cause or materially 
contribute to cause the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.312 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the brain injury that caused the 
veteran's death occurred during military service.  She also 
contends that post-traumatic stress disorder (PTSD), 
"radiation sickness," having a "plastic stomach," and 
multiple medical impairments materially contributed to cause 
his death and resulted from his military service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the appellant's 
claim was adjudicated in June 1998.  In Pelegrini the Court 
noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO informed the appellant of the evidence needed to 
substantiate her claim in June 2001 by informing her of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The RO also informed her of the 
information and evidence that she was required to submit, and 
the evidence that the RO would obtain on her behalf.  The RO 
instructed her to identify any evidence that was relevant to 
her claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on her behalf.  As an alternative, the RO informed her that 
she could obtain the evidence and submit it to the RO.  The 
RO informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.

The appellant was also provided a copy of the appealed rating 
decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO provided 
her with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding her 
claim and the requirement to submit medical evidence that 
established entitlement to service connection.  In these 
documents the RO also informed her of the cumulative evidence 
previously provided to VA or obtained by VA on the 
appellant's behalf, and any evidence identified by the 
appellant that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed the appellant 
of the evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Quartuccio, 16 Vet. App. at 183.

Although the June 2001 notice was sent following the June 
1998 decision, the appellant has had more than three years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the June 
2001 notice the RO obtained additional evidence, and based on 
that additional evidence the RO re-adjudicated the 
substantive merits of the appellant's claim in November 2001 
and March 2004 supplemental statements of the case.  In re-
adjudicating the claim for service connection the RO 
considered all the evidence of record and applied the 
benefit-of-the doubt standard of proof.  In resolving her 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The appellant 
presented evidence at a hearing before the RO's Decision 
Review Officer and the undersigned Veterans' Law Judge.  For 
these reasons the Board finds that the appellant has not been 
prejudiced by having been notified of the evidence needed to 
substantiate her claim following the RO's June 1998 
unfavorable decision, and that VA has fulfilled its 
obligation to inform her of the evidence needed to 
substantiate her claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
his VA treatment records, the private treatment records the 
appellant identified, and a copy of his claims file from the 
Social Security Administration (SSA).  The appellant has also 
presented a copy of the death certificate in support of her 
claim.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
obtaining a medical opinion if VA determines that such an 
opinion is necessary to make a decision on the claim.  The RO 
has not obtained a medical opinion regarding the claimed 
nexus between the veteran's military service and the cause of 
his death.

The Court has interpreted this statute as requiring VA to 
obtain a medical opinion in any compensation claim in which 
the claimant provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, 
and lay evidence of continuing symptomatology since service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court 
implied that an opinion in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the claimant's statements.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed the 
implementing regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) 
(2003), in Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit noted that the regulation, unlike 
the statute, contained a requirement that the claimant 
establish that an event, injury, or disease occurred in 
service in order to trigger VA's obligation to obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

The appellant contends that the "brain injury" that caused 
the veteran's death was incurred in service, and that 
multiple physical and psychiatric problems, which contributed 
to his death, occurred as the result of his military service.  
His service medical records are, however, silent for any 
complaints or clinical findings related to the medical and 
psychiatric problems he developed later in life, and the 
available medical evidence clearly shows that the claimed 
disorders are not related to his military service.  For these 
reasons the Board finds that a medical opinion is not 
necessary to decide the appellant's claim, in that any such 
opinion could not establish the existence of the claimed in-
service injury.  See also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept a medical 
opinion that is based on recitation of medical history).

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

Dependency and Indemnity Compensation is payable to the 
surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5 (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b) 
and (c) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The death certificate shows that the veteran died in May 
1997.  The immediate cause of death was aspiration pneumonia, 
of one day in duration, which was due to or a consequence of 
a cerebral vascular accident, which was several months in 
duration.  At the time of his death service connection had 
been established for the residuals of a fractured right ulna 
and the residuals of a tonsillectomy, both rated as non-
compensable.

The appellant contends that the cerebrovascular accident that 
caused the veteran's death resulted from a brain injury that 
occurred in service.  She has presented multiple statements 
and hearing testimony indicating that the veteran served in 
combat in Korea; that he was a prisoner of war of the North 
Koreans for several months; that he incurred a brain injury 
while a prisoner of war; and that he was taken to China and 
underwent surgery due to the brain injury.  She also contends 
that service connection for the cause of the veteran's death 
is warranted due to the presumptive provisions applicable to 
former prisoners of war.  See 38 C.F.R. § 3.309(c) (2003).  

She presented a picture of numerous men, which she described 
as a picture of the veteran while in a prisoner of war camp.  
None of the men in the picture are identified, however, nor 
is there any other verification that the men in the picture 
included the veteran.  She testified that she did not meet 
the veteran until the 1980s, so she has no first-hand 
knowledge of his military service.

The veteran's service personnel records show that he did not 
serve in Korea and that he was never a prisoner of war.  The 
RO asked the National Personnel Records Center (NPRC) to 
verify the veteran's status as a prisoner of war, but the 
NPRC was unable to obtain any record of such.  The VA and 
private treatment records disclose that although he reported 
to various medical care providers that he had served in 
Korea, which is not substantiated by the service department 
records, he did not allege having been a prisoner of war.  In 
addition, his service medical records are silent for any 
complaints or clinical findings pertaining to a head injury.  
The Board finds, therefore, that the appellant's assertion 
that veteran was a prisoner of war and that the "brain 
injury" was incurred in service is not credible.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The appellant has asserted that the evidence of the veteran's 
prisoner of war status cannot be located because he had 
"multiple personalities," in that the date of birth shown 
in his service records differs from the date of birth shown 
on his tombstone.  His service records show a date of birth 
in May 1931, but he later reported a date of birth in 
November 1934.  He underwent psychiatric examinations, 
however, in which he was unable to remember his date of 
birth.  Regardless, the remaining elements of identification 
(i.e., service number) clearly show that the service records 
do, in fact, pertain to the veteran.

The medical evidence indicates that the veteran had a long 
history of chronic alcohol abuse dating back several decades, 
with numerous hospitalizations for detoxification and 
substance abuse treatment, all of which failed to modify his 
behavior.  He initially claimed entitlement to VA pension 
benefits in November 1992, and in a March 1994 rating 
decision the RO determined that he was permanently and 
totally disabled for non-service connected pension purposes.  
The primary disability on which that determination was made 
was dementia associated with alcoholism, which was rated as 
100 percent disabling for pension purposes.  The RO also 
denied service connection for multiple disabilities, 
including the residuals of radiation exposure, and granted 
service connection for the residuals of a fractured right 
ulna and a tonsillectomy.

A review of the medical evidence discloses that the veteran 
was hospitalized due to various neurological complaints in 
May 1992.  His symptoms were initially thought to be due to a 
transient ischemic attack, but following a neurological 
evaluation the symptoms were attributed to possible 
complicated migraine, functional weakness, or malingering.  

He also experienced a number of falls while inebriated.  
While at the VA domiciliary in White City, Oregon, in 
September 1993, he left the grounds of the facility and 
started drinking.  While under the influence of alcohol he 
fell and incurred a closed head injury with an intracerebral 
hematoma and contusion of the scalp.  The closed head injury 
resulted in right hemiparesis, aphasia, and a seizure 
disorder secondary to the brain trauma.  Subsequent 
references to the September 1993 closed head injury in the 
medical records characterized it as a cerebrovascular 
accident.  Prior to the September 1993 head injury, numerous 
neurological examinations were found to be normal.  He was 
treated for additional falls in October 1994, December 1995, 
and March 1996.

He suffered a serious head injury in July 1996, when he fell 
down a flight of stairs.  That fall resulted in another 
closed head injury with a skull fracture, a brain contusion 
with marked swelling of the brain, a subdural hematoma, and 
an epidural hematoma.  He was unconscious when brought to the 
emergency room, and remained no more than semi-conscious and 
dependent on a respirator and tube feeding until his death in 
May 1997.

In August 1996 he was found to have a lot of respiratory 
secretions, and respiratory therapy and antibiotics were 
initiated.  The diagnosis of chronic obstructive pulmonary 
disease was entered in August 1996, but it is not clear from 
the evidence whether that disorder pre-existed the July 1996 
head injury or resulted from the mechanical ventilation 
required following the head injury.  He subsequently 
developed pseudomonas pneumonia and tracheobronchitis, for 
which he continued to receive treatment until shortly before 
his death in May 1997.  He again had respiratory difficulty 
on May 12, 1997, which was attributed to probable aspiration 
pneumonia, and died shortly thereafter.  The medical evidence 
clearly shows, therefore, that the brain injury that resulted 
in his death occurred long after he was separated from 
service.

The appellant contends that the veteran had PTSD as a result 
of his military service, which materially contributed to 
cause his death.  His VA and private treatment records make 
several references to PTSD, but he did not undergo a 
psychiatric evaluation to establish a confirmed diagnosis of 
PTSD.  The references to PTSD contained in his treatment 
records indicate that the PTSD resulted from childhood 
trauma, not his military service.  He reported having served 
in Korea, which is not supported by his service personnel 
records, but denied having engaged in combat.  Although he 
reported to his medical care providers that he had 
participated in the Bay of Pigs invasion, which he found 
disturbing, his service personnel records indicate that he 
was separated from service long before the Bay of Pigs 
invasion occurred.  The medical evidence shows, therefore, 
that the veteran did not have PTSD as a result of his 
military service.

The appellant has referenced an October 1994 discharge 
summary from St. Vincent's Hospital, which shows that the 
veteran had a history of "radiation sickness with some type 
of RBC malignancy with a history of treatment," and 
"gastrointestinal surgical procedure to place a 'plastic 
stomach' secondary to an old war injury."  She claims that 
the discharge summary is evidence of the veteran having a 
radiation sickness as a result of military service, and 
evidence of having undergone surgery in service in which he 
was given a "plastic stomach."

The veteran's service personnel records disclose that he was 
assigned to the Eniwetok Atoll from February to July 1956.  
He was not assigned to that duty station during any time 
period in which his exposure to radiation may be presumed in 
accordance with 38 C.F.R. § 3.309(d)(3).  During an April 
1993 VA medical examination he reported having been involved 
in many "operations with nuclear blast" following his 
service in the Air Force.  His service medical records and 
extensive VA and private treatment records are negative for 
any complaints or clinical findings related to radiation 
exposure, or any disease to which the presumption of service 
connection applies for radiation-exposed veterans pursuant to 
38 C.F.R. § 3.309(d)(2).  His service medical records are 
also negative for any type of gastrointestinal surgery.  
Although he did undergo surgery due to gastrointestinal 
bleeding after service, he was never given a "plastic 
stomach."  

The reference to "radiation sickness" and "plastic 
stomach" in the October 1994 discharge summary was by 
history only, and is not probative of the veteran having 
either disorder.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("Evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence.").  
The appellant's assertions are, therefore, without merit.

The appellant has also asserted that the veteran had chronic 
obstructive pulmonary disease that was related to the "upper 
respiratory disability" for which service connection had 
been established, and that the chronic obstructive pulmonary 
disease contributed to cause his death due to pneumonia.  His 
service medical records indicate that he underwent a 
tonsillectomy while in service, for which service connection 
was granted in March 1994.  His service medical records are 
negative for a chronic pulmonary disorder.  None of the 
extensive medical evidence reflects any chronic residuals of 
the in-service tonsillectomy, or an etiological relationship 
between the tonsillectomy and the subsequent development of 
chronic obstructive pulmonary disease or pneumonia.  The 
evidence indicates that although he was treated for chronic 
obstructive pulmonary disease following the July 1996 closed 
head injury, that disorder was not the cause of his death; he 
died as the result of pneumonia, which was due to the July 
1996 closed head injury.  The medical evidence shows, 
therefore, that a service-connected pulmonary disorder did 
not contribute to cause the veteran's death.

As a lay person the appellant is competent to provide 
evidence of observable symptoms.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  She is not, however, competent to 
provide evidence of a medical diagnosis, or to relate a 
disorder to a given cause.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Her statements are not, therefore, 
probative of a nexus between the injury that caused the 
veteran's death and any disease or injury incurred in 
service.

In summary, the medical evidence shows that the veteran died 
as the result of a severe head injury, characterized as a 
cerebrovascular accident, which resulted in pneumonia.  The 
probative evidence indicates that the cerebrovascular 
accident is not related to an in-service disease or injury, 
and that his service-connected residuals of a fractured right 
ulna and a tonsillectomy did not materially contribute to 
cause his death.  The Board finds, therefore, that the 
criteria for a grant of service connection for the cause of 
his death are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



